Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/22 has been entered.
 

The amendment of 2/14/22 has been entered.  Claims 1, 2, 4-18 are pending.  Claims 7-18 are withdrawn as being directed towards non-elected inventions.

Claim 1 recites “X = is”.  This appears to be a typographical error for “X is”.

Election/Restrictions

1.     Applicant’s election without traverse of group I, claims 1, 2, and 4-6 in the reply filed on 8/12/21 is acknowledged.
See MPEP 706.07(h)    Request for Continued Examination (RCE) Practice [R-10.2019], particularly “Applicants cannot file an RCE to obtain continued examination on the basis of 

Rejections

2.     It is noted that the values for “m” of the instantly claimed formulas are not specified.  Sometimes such values can include 0.  However, the instant claims recite “vegetable oil derivative”.  If there are 0 R groups, it is merely vegetable oil.  The instant specification taken as a whole coupled with the definition of “derivative” makes it clear that m is non-zero.  It would have been clear to the ordinary skilled artisan that the number of possible R groups varies with the process particulars, including the identities of reactants reacted with the vegetable oil, and particulars of the vegetable oil used, including the number of unsaturated groups thereon.  The instantly claimed formula, particularly “m” thereof, would have been definite to the skilled artisan at the time of the instantly claimed invention.
The claimed vegetable oil derivatives are not taken as reading on m being 0, i.e. vegetable oils.


3.      The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


4.     Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the disclosed substituents, does not reasonably provide enablement for all of the substituents encompassed by the instantly claimed recitations of “substituted”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

A.     The instant claims 1, 2, and 4-6 recite “substituted” without specifying the substituents.  Therefore the claims encompass all possible substituents.  The instantly claimed “substituted” reads on an infinite number of compounds resulting from the potentially infinite number of substitutions which can be performed on the recited compounds.  In re Wands has 8 criteria, (MPEP 2164.01(a)), as shown below. 
(A)The breadth of the claims; 
(B)The nature of the invention;
(C)The state of the prior art;
(D)The level of one of ordinary skill;
(E)The level of predictability in the art;
(F)The amount of direction provided by the inventor;
(G)The existence of working examples; and 
(H)The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

See Sitrick v Dreamworks, LLC (Fed Cir, 2007-1174, 2/1/2008), particularly  
“Before MICHEL, Chief Judge, RADER and MOORE, Circuit Judges. 
MOORE, Circuit Judge. 
112(1) Enablement - The enablement requirement is satisfied when one skilled in the art, after reading the specification, could practice the claimed invention without undue experimentation

We review the grant of summary judgment de novo.  LiebeI-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 1377 (Fed. Cir. 2007).  Summary judgment is appropriate “if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is 

112(1) Enablement - The full scope of the claimed invention must be enabled. 
A patentee who chooses broad claim language must make sure the broad claims are fully enabled.  

The full scope of the claimed invention must be enabled.  See Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed. Cir. 2007).  The rationale for this statutory requirement is straightforward.  Enabling the full scope of each claim is “part of the quid pro quo of the patent bargain.”  AK Steel, 344 F.3d at 1244.  A patentee who chooses broad claim language must make sure the broad claims are fully enabled.  “The scope of the claims must be less than or equal to the scope of the enablement” to “ensure[] that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed. Cir. 1999).” 

5.       The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.       Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.      The instant claim 1 recites “X = is selected from the group consisting of methyl, methylene units, and a combination of the above”.  It is not clear how X can be methyl because methyl is monovalent while X in the claimed formula is clearly divalent.  The scope of the claims is not clear.

For the purposes of examination, the X moiety will be interpreted as being the methylene group.



Response to Applicant’s Arguments

7.      The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 4 above:

In their response of 8/12/21:

The applicant argues “It is believed that the Examiner’s objections under 35 U.S.C. Section 112, first paragraph, have been remedied by the amendments made to the Applicants’ Claim 1.”  The claims continue to recite instances of “substituted” without stating what the substituents are.  For the reasons stated in paragraph 8 above, these instances of “substituted” are not fully supported by the instant specification.  It is not seen how the argued amendments remedy this rejection because the argued amendments do not cancel the recitations of “substituted” or specify what the substituents are.  The applicant’s arguments do not address the particulars of the above rejection.  See MPEP 714.02, particularly “The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”

In their response of 2/14/22:

The applicant argues “Furthermore, Applicants amend Claim 1 to limit X to be a substituted or unsubstituted alkane diyl. This is supported in paragraphs [013] and [014] in the application, wherein a (soy-S- (CH2)6-S-S-benzothiazole) embodiment is shown in which X is an alkane diyl, particularly (CH2)6 in the illustrative example.

Accordingly, a withdrawal of the rejection is respectfully requested.”  The second statement, e.g. “Claims 1, 2, and 4-6 were rejected under 35 U.S.C. Section 112(a) or 35 U.S.C. Section 112 (pre-AJIA), first paragraph, as failing to comply with the enablement requirement.  Accordingly, a withdrawal of the rejection is respectfully requested.” Contains no argument as to why the claims meet the cited statute.  This argument is not persuasive therefore.
The first argument, e.g. “Furthermore, Applicants amend Claim 1 to limit X to be a substituted or unsubstituted alkane diyl. This is supported in paragraphs [013] and [014] in the application, wherein a (soy-S- (CH2)6-S-S-benzothiazole) embodiment is shown in which X is an alkane diyl, particularly (CH2)6 in the illustrative example.” is not representative of the scope of the instant claims.  The instant claims are not limited to the substituents argued.  If they were, this rejection would not apply.  This rejection is directed to those substituents encompassed by the instant claims but which are not described in the enabling specification.  It is a scope of enablement rejection.  The argued moiety does not enable all of the substituents encompassed by the instantly claimed recitations of “substituted”.

The applicant’s arguments in this regard have been fully considered but are not persuasive for the reasons stated above and the reasons stated in the above rejection.  The above rejection is therefore maintained.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/           Primary Examiner, Art Unit 1762